Citation Nr: 1208443	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-15 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date for educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond April 16, 2006. 


REPRESENTATION

Veteran represented by:	United Spinal Association


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1992 to April 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran presented testimony at a videoconference hearing in July 2008 which was chaired by an Acting Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  In a January 2012 letter, the Veteran and his representative were notified by the Board that the Acting Veterans Law Judge who conducted the July 2008 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, he was to respond within 30 days from the date of the letter.  A review of the record reveals that the Veteran responded to the January 2012 letter in February 2012, and requested a videoconference hearing at his local RO.    

A basic principle of veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, neither the Veteran, nor his representative, has withdrawn the request for a videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for his requested videoconference hearing before a Veterans Law Judge.  The Veteran should be notified of the date, time and place of such a hearing by letter mailed to his current address of record, with a copy to his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


